DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kankanamge et al. US Patent Pub. No.: 2020/0153535 A1, hereinafter, ‘Kankanamge’.
 	Consider claims 1 and 11, Kankanamge teaches a  method for training a neural network (e.g., the training of sensing and communications policies noted in at least the abstract ), comprising: generating a first labelled dataset corresponding to a first modulation scheme and a second labelled dataset corresponding to a second modulation scheme (e.g., this is met based on the teachings of training data in at least 0018, 0051-0057, 0059 with respect to feature type and modulation type noted in at least 0072, 0078-0080 and 0090 ); determining a first gradient of a cost function between a first neural network layer and a second neural network layer based on back-propagation using the first labelled dataset and the second labelled dataset (e.g., this is met by at least the teachings of back-propagation, gradient and cost function -0064-0066 – with respect to DNN and the respective hidden layers); and determining a second gradient of the cost function between the second neural network layer and a first set of nodes of a third neural network layer based on back-propagation using the first labelled dataset(e.g., this is met by at least the teachings of back-propagation, gradient and cost function -0064-0066 – with respect to DNN and the respective hidden layers), wherein the first set of nodes of the third neural network layer correspond to a first plurality of detector classes associated with the first modulation scheme (e.g., this is met based on the teachings of feature type and modulation type noted in at least 0072, 0078-0080 and 0090 ).
 	Consider claims 2 and 12, Kankanamge teaches the claimed invention further comprising: updating a first plurality of weights and a first plurality of biases between the first layer and the second layer based on the first gradient (e.g., this is met based on the teachings of weights noted in at least 0064-0066).
 	Consider claims 3 and 13, Kankanamge teaches the claimed invention further comprising: updating a second plurality of weights and a second plurality of biases between the second layer and the first set of nodes of the third layer based on the second gradient(e.g., this is met based on the teachings of weights noted in at least 0064-0066).
 	Consider claims 4 and 14, Kankanamge teaches the claimed invention further comprising: determining a third gradient of the cost function between the second neural network layer and a second set of nodes of the third neural network layer based on back-propagation using the second labelled dataset(e.g., this is met based on the teachings of backpropagation, gradient descent method  and the cost function noted in at least 0065-0066).
 	Consider claims 5 and 15, Kankanamge teaches the claimed invention further comprising: updating a third plurality of weights and a third plurality of biases between the second neural network layer and the second set of nodes of the third neural network layer based on the third gradient (e.g., this is met based on the teachings of at least the gradient descent method noted in at least 0065).
  	Consider claims 6 and 16, Kankanamge teaches the claimed invention further comprising selecting a detector class of the first plurality of detector classes based on outputs of the neural network(e.g., this is met based on the teachings of feature type and modulation type noted in at least 0072, 0078-0080 and 0090 ).
 	Consider claims 9 and 19, Kankanamge teaches the claimed invention wherein the first gradient of the cost function is determined based on an error vector used to compute partial derivatives(e.g., this is met based on the teachings of backpropagation, gradient descent method  and the cost function noted in at least 0065-0066).
 	Consider claims 10 and 20, Kankanamge teaches the claimed invention wherein the second gradient of the cost function is determined based on an error vector used to compute partial derivatives(e.g., this is met based on the teachings of backpropagation, gradient descent method  and the cost function noted in at least 0065-0066).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kankanamge et al. US Patent Pub. No.: 2020/0153535 A1, hereinafter, ‘Kankanamge’ in view of Moorti et al. US Patent Pub. No.: 2007/0183541 A1, hereinafter, ‘Moorti’.
 	Consider claims 7 and 17, Kankanamge teaches the claimed invention except wherein the first labelled dataset and the second labelled dataset are generated based on a log-likelihood ratio (LLR) sign.
 	In analogous art, Moorti teaches a reliance on log-likelihood ratio for modulation type discrimination (e.g., see at least the abstract, 0008 and claim 10 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the first labelled dataset and the second labelled dataset are generated based on a log-likelihood ratio (LLR) sign for the purpose of discriminating the modulation type.
 	Consider claims 8 and 18, Kankanamge teaches the claimed invention except wherein the first labelled dataset and the second labelled dataset are further generated based on an LLR magnitude.
 	In analogous art, Moorti teaches a reliance on log-likelihood ratio for modulation type discrimination using magnitudes (e.g., see at least 141-143 and claims 26, 28-30 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the first labelled dataset and the second labelled dataset are further generated based on an LLR magnitude for the purpose of discriminating the modulation type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646